Citation Nr: 0946860	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by pain of the cervical spine, to include as 
secondary to the Veteran's service-connected pelvic strain.

2.  Entitlement to service connection for chronic disability 
manifested by pain of the thoracolumbar spine, to include 
osteopenia, to include as secondary to the Veteran's service-
connected pelvic strain.

3.  Entitlement to service connection for headaches, to 
include as secondary to the claimed back and neck conditions 
or the Veteran's service-connected pelvic strain.

4.  Entitlement to an initial rating in excess of 10 percent 
for pelvic strain, claimed as stress fracture to the left 
pelvic bone.  

5.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for approximately five 
months from February 2001 to June 2001.  Notably, it appears 
that the Veteran was unable to complete Advanced Individual 
Training (AIT) due to her in-service pelvic injury, and as 
such was never assigned a military occupational specialty.  
See Army memorandum, June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2005 and 
March 2007 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The June 2005 
rating decision established service connection for the 
Veteran's pelvic strain, assigned a noncompensable rating 
therefore, and denied the claims of service connection for 
back pain, neck pain, and headache disabilities.  The March 
2007 decision increased the rating for the Veteran's service-
connected pelvic disability to a 10 percent evaluation 
throughout the appellate period.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
October 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The Board notes the Veteran's VA Form 9 submitted in May 2007 
indicated that she was only appealing the decision regarding 
evaluation of the stress fracture of her pelvic bone.  
However, the issue pertaining to an increased rating, as well 
as the issues of service connection named above were 
collectively certified to the Board in February 2008.  The 
Board also received testimony on each of these issues in 
October 2009.  Therefore, pursuant to prevailing case law, 
jurisdiction has adequately been conveyed to the Board 
despite the apparent absence of a timely Substantive Appeal 
in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002) and 
38 C.F.R. § 20.202 (2009).  Percy v. Shinseki, 23 Vet. App. 
37 (2009) (finding that a timely Substantive Appeal is not a 
jurisdictional predicate to Board adjudication). 

Additionally, the Court of Appeals for Veterans Claims 
recently held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when 
evidence of unemployability is submitted at the same time 
that a Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that the 
Veteran has submitted evidence regarding unemployability in 
her October 2009 hearing testimony, and as such, TDIU is part 
of the claim for benefits currently before the Board.  For 
the purpose of clarity upon remand, this issue has been 
separately captioned on the title page above.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before this appeal is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.

In hearing testimony before the undersigned in October 2009, 
the Veteran asserted that the claimed back pain, neck pain, 
and headaches are all attributable to her service-connected 
pelvic strain.  She stated that her private physician had 
found that muscle spasms in her neck and back were causing 
her headaches.  Board hearing transcript, October 2009.  
Indeed, an August 2004 private treatment notation states that 
the Veteran's headaches may relate to cervical neck strain 
and mild spasms.  A follow-up appointment was advised, but is 
not of record, and there are no later treatment records 
pertinent to the claimed disabilities that have been 
submitted or obtained to date.  As the reported private 
medical records are potentially relevant to the Veteran's 
claims, reasonable efforts to obtain the outstanding records 
must be undertaken.  38 C.F.R. § 3.159 (2009). 

Additionally, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  Here, the evidence reflects 
that the Veteran's headaches may be related to cervical 
muscle spasms.  See Private treatment supra.  The Veteran 
asserts that her muscle spasms occur due to poor posture 
resulting from her service-connected pelvic strain.  See 
Hearing transcript supra.  

To this end, 38 C.F.R. § 4.67 states that regarding the 
pelvic bones, "The variability of residuals following these 
fractures necessitates rating on specific residuals, faulty 
posture, limitation of motion, muscle injury, painful motion 
of the lumbar spine, manifest by muscle spasm, mild to 
moderate sciatic neuritis, peripheral nerve injury, or 
limitation of hip motion."  Therefore, notwithstanding the 
separate claims for service connection regarding back pain, 
neck pain and headaches, such symptoms must be considered, if 
found to be residuals of the prior pelvic fracture, in 
determining the proper evaluation for the service-connected 
pelvic disability.  38 C.F.R. § 4.67 (2009).  A new 
examination is required to clarify the nature and severity of 
any such residuals.  

As an aside, the Board notes for the Veteran's sake that 
under VA regulations, evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (referred to as pyramiding) is prohibited.  38 
C.F.R. § 4.14 (2009).  To do so would overcompensate a 
veteran for his or her loss of earning capacity.  See Brady 
v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  As such, compensation for an 
identified residual of pelvic strain would either be included 
in the rating for pelvic strain, or become a separate 
disability subject to service connection.  Duplicative 
compensation will not be awarded for overlapping 
symptomatology.  38 C.F.R. § 4.14.  

Based upon the foregoing, the case is REMANDED for the 
following action:

1.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of her 
claimed disabilities, specifically to 
include the private provider described 
in testimony before the Board in 
October 2009.  Contact any duly 
identified and authorized practitioner 
to obtain the relevant medical records.  

Any and all records obtained through 
the above development effort must be 
associated with the claims file.  If 
any identified record is unavailable, 
the RO should so specifically state, 
and the documentation used in making 
that determination should be set forth 
in the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of her service-connected 
pelvic condition, and to determine the 
nature and etiology of any currently 
diagnosed (cervical and/or 
thoracolumbar) spine or headache 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted, to include a 
radionucleotide bone scan only if such 
is determined to be necessary to render 
the requested opinions.  See VA 
Radiology report, April 2005.  

The examiner is specifically requested 
to:
(a)  Identify any currently diagnosed 
chronic acquired disabilities of the 
cervical and/or thoracolumbar spine;  
(b)  Identify any currently diagnosed 
chronic acquired headache disability;
(c)  Opine whether it is at least as 
likely as not that any current cervical 
and/or thoracolumbar spine, or headache 
disability was caused or aggravated by 
the Veteran's service-connected pelvic 
condition  (Aggravation is defined for 
legal purposes as a permanent worsening 
of the underlying condition versus a 
temporary flare-up of symptoms); 
(d)  Opine whether any current spine or 
headache disability was incurred in or 
aggravated by active military service on 
a direct basis;
(e)  Considering the preceding 
determinations, discuss the current 
severity of any identified residual of 
this Veteran's service-connected pelvic 
stress fracture, expressly to include the 
potential residuals listed in 38 C.F.R. 
§ 4.67 and reiterated in the discussion 
portion of this remand; 
(f)  Opine whether service-connected 
disability, to include the currently 
service-connected pelvic condition and 
any spine or headache disability 
medically determined to be secondary 
thereto, is alone of sufficient severity 
to produce unemployability.  

A thorough medical rationale is requested 
for each opinion provided.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, she and her 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and her 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


